STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                                        NO.    2021      Kw    1555


VERSUS


MARK    COOPER                                                                   JANUARY       31,      2022




In   Re:         Mark     Cooper,         applying          for     supervisory             writs,        22nd
                 Judicial.        District       Court,       Parish       of     St.       Tammany,       No.

                  301, 482.




BEFORE:          MCDONALD,        LANIER,       AND   WOLFE,       JJ.


        WRIT      DENIED.         Ramos    v.    Louisiana,                 U. S. ,               140    S. Ct.

1390,      206     L. Ed. 2d      583 (   2020)       does     not       apply     retroactively               to

relator         whose    conviction       and    sentence          were    final       at   the    time    the

decision         was    rendered.         See   also       State    v.    Kelly,       2021- 00572 (       La.

9/ 27/ 21),       324    So. 3d    79 (   per    curiam).           Accordingly,            the    district
court      did    not    err by       denying     the       application          for    postconviction
relief.




                                                      JMM

                                                      WIL
                                                      EW




COURT      OF   APPEAL,       FIRST    CIRCUIT




           EPUTY tfERK OF COURT
                  FOR   THE    COURT